El Juez Asociado Se. Feanoo Soto,
emitió la opinión del tribunal.
El presente es un caso de divorcio por abandono. Des-pués de dictada sentencia declarando con lugar la demanda, la corte inferior, a moción de la demandada, anuló y dejó sin efecto dicha sentencia, dispuso se uniese al récord la con-testación presentada y que siguiese el caso por los trámites correspondientes.
No hubo una notificación personal del emplazamiento a la demandada. Se la citó por edictos por ignorarse su paradero, se anotó la rebeldía y celebrado el juicio se dictó sentencia declarando disuelto el vínculo matrimonial entre demandante y demandada. ■ Esta sentencia fué dictada el 18 de marzo de 1921, y el 5 de julio la demandada solicitó, fundándose en el artículo 140 del Código de Enjuiciamiento Civil, se declare nula y sin ningún valor dicha sentencia y que se permitiera y fuera unida a los autos la contestación que acompañaba a la moción. La moción, en síntesis, expone: que demandante y *407demandada son ciudadanos de España, habiendo residido desde hace treinta años en la República de Santo Domingo, teniendo su residencia en la ciudad de Samaná, de dicha re-pública, donde la tenían en y antes de establecerse el presente pleito; que es falsa la alegación del demandante de que ha-bía residido en Puerto Rico por más de un año con anteriori-dad a la presentación de la demanda, ya que el demandante las veces que ha venido a. esta isla ha sido como mero visi-tante, habiendo regresado inmediatamente a la República Do-minicana; que es falso que la demandada abandonara al de-mandante y que es lo cierto que el que ha abandonado en este caso es el demandante a la demandada, con el propósito de contraer matrimonio con otra mujer; que el demandante tiene presentada demanda de divorcio contra la demandada ante el Tribunal de Distrito de Santo Domingo, con asiento en la capital de dicha república, demanda que fué declarada sin lugar y habiendo el demandante entablado recurso de alzada para ante la Corte del Departamento de dicha República Domini-cana, fué declarado sin lug*ar y luego acudió dicho deman-dante a la Corte de Casación de la predicha república, pre-cisamente en la fecha en que estaba tramitándose demanda de divorcio ante la Corte de Distrito de Ponce; que la deman-dada nunca fué personalmente emplazada en este caso y ha-biéndose hecho el emplazamiento por medio de la publicación, de edictos, no se remitió por correo a la demandante a su re-sidencia de Samaná, emplazamiento alguno, no obstante tener conocimiento el demandante en y antes de la fecha en que se tramitó este pleito, de que dicha demandada tenía su resi-dencia en Samaná, todo lo cual .ocultó el demandante con el perverso propósito de que la demandada no tuviera conoci-miento de los procedimientos en este caso y no compareciera a defenderse de una demanda injusta y falsa como la que se. ha presentado en este caso; que no ha sido negligente en la defensa de sus derechos porque tan pronto tuvo conocimiento por un periódico de Puerto Rico, en el que se publicó la noli-*408fícación de la sentencia, se apresuró a oponerse a esos pro-cedimientos y que según opinión de sns abogados la deman-dada tiene una buena y legítima defensa y que su moción se presenta con un fin legítimo y de buena fé y no con la inten-ción de obstruir ni obstaculizar la marcha de la justicia; que en el emplazamiento expedido se dice falsamente que la de-manda está debidamente jurada, siendo éste un hecho falso, según consta de los propios autos, hecho que le constaba al abogado del demandante bajo cuya dirección se expidió el re-ferido emplazamiento.
Las alegaciones de la anterior moción se exponen bajo el juramento del abogado que representa a la demandada, por encontrarse dicha parte ausente en la República Domini-cana.
La oposición a la moción por el demandante no contra-dice de manera abierta y firme los hechos alegados por la demandada. Como principal defensa alega que la moción expresa hechos que han podido fortificarse con pruebas do-cumentales o affidavits. Es verdad que se acompaña a la oposición del demandante un affidavit suscrito por su abo-gado, pero en el affidavit se concreta a exponer que la deman-dada fué notificada por medio de la publicación de edictos y que se observó todo cuanto la ley dispone, de acuerdo con la orden de la corte inferior, sin que se enviara a la dirección de la demandada pliego alguno conteniendo copia de la de-manda porque la orden de la corte inferior no determina tal requisito y que la demanda se redactó de acuerdo con la re-lación que de los hechos le hizo el demandante, a quien co-noce como una persona honorable y de intachable conducía. Asumiendo, además, el demandante que sería de esencial im-portancia declarar que había contraído nuevo matrimonio a los veintitrés días de publicado el último edicto notificando la sentencia de divorcio a la demandada, presentó la certifica-ción del registro civil creditiva del matrimonio contraído por *409el demandante con María de Jesús Gómez y Guzmán, cele-brado en la ciudad de Ponce el 11 de mayo de 1921.
El alegato del apelante no es más fuerte en su defensa que la que deja establecida en sn moción de oposición. Es tan pobre sn argumentación combatiendo la facultad discre-cional que tuvo la corte inferior al decidir la moción de la demandada, que ni siquiera podríamos darle el nombre de alegato, ya que se deja a esta corte el trabajo de estudiar el caso. Sólo se alega que se cometió error por la corte inferior, y como único argumento, que la jurisprudencia sobre el particular está en conflicto y que como se ba elevado una exposición del caso esta Corte Suprema está en condiciones de poder resolver el buen o mal uso de las facultades discre-cionales que tiene la corte inferior al resolver el caso. No se cita la jurisprudencia que se alega estar en conflicto ni se expone ningún razonamiento por sí solo suficiente para que pudiéramos intervenir con la discreción que tuvo la corte inferior al dictar su resolución anulando su sentencia.
La notificación del emplazamiento a la demandada no fué personal. El artículo 140 del. Código de Enjuiciamiento Civil, que encierra en sí un espíritu liberal y amplio para que se cumplan los altos fines de la justicia, faculta a la corte inferior para hacer uso de su discreción en la forma que lo hizo al dejar sin efecto la sentencia de divorcio por razones que estimó justas. En la parte pertinente dicho artículo 140, dice:
“ '* * '* Cuando por cualquier causa la citación en una de-manda no se hubiese hecho al demandado en persona, podrá la corte, en la forma que estimare justa, permitir que dicho demandado o su representante legal, en cualquier tiempo dentro del año de pronun-ciado el fallo en ella, la conteste tal como se interpuso * * * ”
No nos queda duda alguna de que la corte inferior apre-ció debidamente que no era ignorado el paradero de la de-mandada, y al ocultarse y suprimirse este hecho por el de-*410mandante fué natural que la corte inferior no determinara en su orden disponiendo el emplazamiento mediante la pu-blicación de edictos el requisito de enviar a la demandada una copia de la citación y de la demanda al lugar de su resi- ■ dencia conocida por el demandante. Si se liubiera liecto de este modo, la ley se Rabría cumplido estrictamente y la de-mandada no Rubiera sido sorprendida al informarse de la sentencia decretando su divorcio, en el periódico que al azar llegara a sus manos y por el cual se bacía la notificación de dicha sentencia.
El¡ Recto de no haberse verificado una notificación personal en este caso, unido a las demás circunstancias que apa-recen de la moción de la demandada, indican cierta grave-dad, que sin entrar a discutir los méritos del caso, demues-tra que la corte inferior tuvo a su disposición razones po-derosas para haber Recto un buen uso de su sana, discreción anulando su sentencia y abriendo de nuevo el caso para ulte-riores procedimientos.
Por lo expuesto la resolución de julio 30 de 1921 debe ser confirmada.

Confirmada la resolución a/pelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Aldrey y Hutchison.